 1   LYNN V. RIVERA, ESQ.
     NEVADA BAR NO. 6797
 2   BURNHAM BROWN
     A Professional Law Corporation
 3   200 S. Virginia Street, 8th Floor
     Reno, Nevada 89501
 4   ---
     Telephone:     (775) 398-3065
 5   Facsimile:     (877) 648-5288
     Email:         lrivera@burnhambrown.com
 6
     Attorneys for Defendant
 7   HOME DEPOT U.S.A., INC. (Erroneously sued herein as
     HOME DEPOT USA, INC., a foreign corporation)
 8

 9                                UNITED STATES DISTRICT COURT

10                                     DISTRICT OF NEVADA

11   MICHAEL BAXTER, individually,                       Case No. 3:18-cv-00353-HDM-CBC

12                  Plaintiff,
                                                               ORDER GRANTING
13   v.                                                   STIPULATION FOR DISMISSAL

14   HOME DEPOT USA, INC., a foreign
     corporation; and DOES I-V,
15
                    Defendants.
16

17          IT IS HEREBY STIPULATED, by and between the parties, through their respective

18   counsel of record, that the above-captioned action be dismissed with prejudice, each party to

19   ///

20   ///

21   ///

22   ///

23   ///

24   ///

25   ///

26   ///

27   ///

28   ///


                                                 1
 1   bear its own attorney’s fees, costs and related expenses.

 2   DATED: November 19, 2018                          DATED: November 19, 2018
 3   BURNHAM BROWN                                     KILPATRICK, ADLER & BULLENTINI
 4

 5   /s/ Lynn V. Rivera                                /s/ Charles M. Kilpatrick
     LYNN V. RIVERA                                    Charles M. Kilpatrick
 6                                                     Nevada Bar No. 00275
     Nevada Bar No. 6797
                                                       412 North Division Street
 7   200 S. Virginia Street, 8th Floor                 Carson City, NV 89703
     Reno, NV 89501                                    Attorneys for Plaintiff
 8   Attorneys for Defendant                           MICHAEL BAXTER
     HOME DEPOT U.S.A., INC. (Erroneously
 9   sued herein as THE HOME DEPOT USA,
     INC., a foreign corporation)
10

11          IT IS SO ORDERED.
12

13   DATED:      November 20, 2018
                                                   SENIOR U.S. DISTRICT JUDGE
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                  2
